DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Tiajoloff on May 13, 2021.
The application has been amended as follows: 
	1. In claim 6 line 4 delete “another a direction” and insert --another in a direction--
	2. In claim 9 line 2 delete “thereof” and insert --of the workpiece--
	3. In claim 10 line 2 delete “thereof” and insert --of the workpiece--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the mounting heads in the one or more bending steps move so that, relative to the workpiece, the bending out and bending back is in more than one direction transverse to the longitudinal axis” in combination with the rest of the claimed limitations set forth in claim 1;
neither anticipates nor renders obvious “wherein each of said mounting heads is driven so as to rotate about said pivot axes and apply bending forces to the workpiece held by the mounting heads in different directions transverse to the coaxial straightening axis” in combination with the rest of the claimed limitations set forth in claim 5; and
claim 6.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed November 9, 2020, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed March 9, 2021 starting on page 5. Claims 1-10 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725